internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom it a 7-plr-115697-99 date date legend x date date date date month dear this ruling is in reply to the letter and enclosures requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations for x to file a form_3115 application_for change in accounting_method which is to be effective for the tax_year ended date this request was made in accordance with sec_301_9100-3 x was incorporated on date x’s shareholders transferred property to the newly formed corporation on date in a transfer pursuant to sec_351 of the internal_revenue_code and began doing business in corporate form prior to date x’s shareholders had conducted their business operations in the form of sole proprietorships x sought to use the special method_of_accounting provided by revproc_71_21 1971_2_cb_549 to account for payments received in one taxable_year for services to be performed by the end of the next succeeding taxable_year in month x’s accountant determined that x had not filed a form_3115 during the tax_year ending date to properly adopt this method_of_accounting under the particular circumstances presented this failure_to_file was not intentional but was due to the fact that x’s prior accountant upon whom x had relied to identify and prepare any filing required in order for it to adopt the method_of_accounting set forth in revproc_71_21 had not advised x of the need to file a form_3115 soon after discovery of the failure_to_file a form_3115 this request for relief was submitted plr-115697-99 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of the time to make a regulatory election under all subtitles of the code except subtitles e g h and i provided that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin an election is defined in sec_301_9100-1 to include a request to adopt change or retain an accounting_method or accounting_period sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections if the provisions of sec_301_9100-2 do not apply to a taxpayer's situation the provisions of sec_301_9100-3 may apply sec_301_9100-3 sets forth the standards that the commissioner will use in determining whether to grant an extension of time to make a regulatory election it also sets forth information and representations that must be furnished by the taxpayer to enable the internal_revenue_service to determine whether the taxpayer has satisfied these standards the standards to be applied in this case are whether the taxpayer acted reasonably and in good_faith and whether granting relief would prejudice the interests of the government under sec_301_9100-3 a taxpayer that applies for relief for failure to make an election before the failure is discovered by the service ordinarily will be deemed to have acted reasonably and in good_faith however pursuant to sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested or if the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election furthermore a taxpayer ordinarily will not be considered to have acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all tax years affected by the regulatory election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances if the accounting_method regulatory election for which relief is requested is subject_to the procedure described in sec_1_446-1 of the income_tax regulations requiring the plr-115697-99 advance written consent of the commissioner revproc_71_21 provides that accrual_method taxpayers in certain specified and limited circumstances are allowed to defer the inclusion in gross_income for federal_income_tax purposes of payments received or amounts due and payable in one taxable_year for services to be performed by the end of the next succeeding taxable_year section dollar_figure of revproc_71_21 provides that the adoption of the method prescribed for payments received by a taxpayer will be treated in the same manner as a change in method_of_accounting subject_to the consent requirements of sec_446 if the payments are for services of a type which were performed by a related_person as defined in section dollar_figure or a predecessor thereof within any of the five taxable years of such person or predecessor preceding the taxable_year of the adoption section dollar_figure of revproc_71_21 provides that a person is related to the taxpayer if the taxpayer and such other person are owned or controlled directly or indirectly by the same interests within the meaning of sec_482 and sec_1_482-1 revproc_97_27 1997_1_cb_680 provides the general procedures under sec_446 and sec_1_446-1 for obtaining consent of the commissioner to change a method_of_accounting for federal_income_tax purposes sec_5 a of revproc_97_27 provides that a form_3115 must be filed during the year_of_change and sec_5 provides that a taxpayer that fails to file a form_3115 during the year_of_change as provided will not be granted an extension of time to file under sec_301 except in unusual and compelling circumstances in the present situation x has not met the requirements for relief under sec_301 because x has not shown unusual and compelling circumstances accordingly x’s request for relief under sec_301_9100-1 is denied if x desires to adopt the method_of_accounting provided by revproc_71_21 for the tax_year ended date we will consider such request as timely filed provided that a form_3115 with the appropriate user_fee in accordance with revproc_97_27 is filed within days from the date of this letter please attach a copy of this letter to x’s form_3115 if it is decided that such a change will be requested no opinion is expressed as to the application of any other provisions of the internal_revenue_code or the income_tax regulations which may be applicable to the transaction this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file with this office a copy of this ruling is being sent to x’s authorized representative plr-115697-99 sincerely yours heather maloy acting assistant chief_counsel income_tax and accounting by _______________________________ james atkinson acting deputy assistant chief_counsel
